DETAILED ACTION
This Final Office Action is in response to amendments filed 12/16/2020.
Claims 1, 3-7, 9, 12, 14-18, and 20 have been amended.
Claim 2, 8, 10, 13, and 19 have been canceled.
Claims 1, 3-7, 9, 11, 12, 14-18, and 20 are pending.
Response to Arguments
Claim Objections
Due to the amendments filed 12/16/2020, the objection of claim 9 has been withdrawn.
Rejections under 35 U.S.C. 112
Due to the amendments filed 12/16/2020, the rejections of claims 8 and 19 under 35 U.S.C. 112(b) have been withdrawn.
Rejections under 35 U.S.C. 102
Applicant’s arguments with respect to the claims been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, a new reference is applied to teach the claimed invention with respect to the amendments filed 12/16/2020.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 11, 12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Neal et al. (US 2009/0140872 A1), hereinafter O’Neal.
Claim 1
O’Neal discloses the claimed method of managing a sensor in a first vehicle (see at least Figures 3A and 3B; ¶0018 and ¶0002, regarding that the machines are vehicles), the method comprising: 
monitoring state information of a first sensor (i.e. first monitoring device 121a) of the first vehicle 
when the first sensor is abnormal (i.e. a data collection error is detected in step 309 of Figure 3B, described in ¶0055 as a failure or erroneous measurement associated with monitoring device 121a), determining whether or not a second sensor (i.e. second monitoring device 121a) located in a second vehicle (i.e. second machine 110b) substitutes for the first sensor (see at least ¶0056-0057, with respect to steps 310 and 311 of Figure 3B, regarding that ECM 125a detects a nearby ECM 125b that has been designated as compatible for substituting a parameter, where the substituted data is provided from the second monitoring device 121a of the second machine 110b, as discussed in ¶0030-0031), wherein the second vehicle is adjacent to the first vehicle (see at least ¶0058, regarding the communication with the compatible ECM may be performed via short-range communication, e.g., at less than 100 m);
when the second sensor substitutes for the first sensor (i.e. ECM 125b is identified as compatible), receiving sensing data of the second sensor from the second vehicle (see at least ¶0058-0059, with respect to steps 312 and 313 of Figure 3B, regarding that once a compatible ECM has been authenticated, ECM 125a receives a substitute parameter from the compatible ECM that caused the data collection error; ¶0030-0031).
O’Neal further discloses that the claimed method comprises transmitting the sensing data of the second sensor to a management server (i.e. condition monitoring system 140) and information of the second vehicle (see at least ¶0034, regarding condition monitoring system 140 automatically receives operation data associated with machine 110b, which is stored, organized, and arranged as historical data associated the sensing data of the second sensor) that is transmitted to condition monitoring system 140 includes an identifier of machine 110b, so as to provide the associations discussed in ¶0034 for storage in database 145, so that subscribers 150 may access operation data for a particular machine, as discussed in ¶0044, given that a plurality of machines transmit operation data to condition monitoring system 140, and thus, O’Neal reasonably teaches transmitting information of the second vehicle to a management server.
O’Neal also discloses transmitting failure information of the first sensor to the management server, given that subscriber 150 receives sensor failure signals associated with machine 110a from condition monitoring system 140 (see at least ¶0044), where sensor failure signals are detected by first monitoring device 121a of machine 110a (see at least ¶0030-0031; ¶0032).
Claims 3 and 14
O’Neal further discloses that the second vehicle includes a capability of performing vehicle-to-vehicle (V2V) communication with the first vehicle (see at least ¶0028, regarding ECMs 125a and 125b are configured for direct communication with one or more ECMs).
Claims 4 and 15
O’Neal further discloses that whether or not the second sensor substitutes for the first sensor is determined on the basis of the management server (see at least ¶0057, regarding that compatible ECMs are designated by a project manager, where the 
Claims 5 and 16
O’Neal further discloses that the first vehicle exchanges at least one of the state information of the first sensor and adjacent sensor information with the management server (see at least ¶0034-0035, regarding condition monitoring system 140 receives operation data associated with machine 110a, where operation data includes data from monitoring devices 121a and 121b, defined in sensors in ¶0023-0024), and whether or not the second sensor substitutes for the first sensor is determined on the basis of the exchanged information (see at least ¶0047-0058, with respect to step 301 in Figure 3A and steps 311 and 312 of Figure 3B, regarding that machine operation parameters received from each of the monitoring devices 121a, 121b of ECM 125a are received and analyzed in order to perform steps 311 and 312 for identifying compatible ECMs for substituting parameters). This limitation does not require the “exchanged information” to be processed by the “management server” to make the claimed determination. Given that the “exchanged information” exists on both the condition monitoring system 140 and the machine 110a, O’Neal teaches that machine 110 makes the claimed determination based on the “exchanged information.”
Claims 6 and 17
O’Neal discloses that when the second sensor is located in the second vehicle, whether or not the second sensor substitutes for the first sensor is determined on the basis of the first vehicle and the second vehicle (see at least ¶0056-0058, regarding that ECM 125a identifies compatible ECMs by communicating with nearby ECMs, such as ECM 125b). Given that the claimed determination is made by ECM 125a communicating with ECM 125b, O’Neal may be reasonably interpreted as making the claimed determination based on the “first vehicle” associated with ECM 125a and the “second vehicle” associated with ECM 125b.
Claims 7 and 18
O’Neal further discloses that the first vehicle exchanges with the second vehicle at least one of information whether or not the second vehicle is adjacent to the first vehicle and adjacent sensor information (see at least ¶0021-0022, ¶0030-0031, regarding communication of data between machines 110a and 110b; ¶0056, regarding ECM 125a detects nearby ECM 125b using peer-to-peer or other short-range wireless communication equipment), and whether or not the second sensor substitutes for the first sensor is determined on the basis of the exchanged information (see at least ¶0055-0057, regarding that ECM125a identifies compatible ECMs by communicating with nearby ECM 125b via short-range communication equipment, so as to determine if it has been designated a compatible ECM by the project manager). 
Claim 11
O’Neal further discloses that when the first sensor malfunctions, or a value measured by the first sensor is equal to or smaller than a threshold value, the first sensor is determined to be abnormal (see at least ¶0055, with respect to step 309 of Figure 3B, regarding the data collection error indicates a failure of monitoring device 121a; ¶0030-0031).
Claim 12
O’Neal discloses the claimed vehicle (i.e. machine 110a, defined as a vehicle in ¶0018, ¶0002) managing a sensor (see at least ¶0047-0059, with respect to Figures 3A and 3B, as performed by ECM 125a of machine 110a), the vehicle comprising: 
a transceiver transmitting and receiving a signal (see at least ¶0027-0028, with respect to Figure 2); and 
a processor controlling the transceiver (see at least ¶0019-0021, regarding electronic control module (ECM) 125a is configured to communicate data between ECMs and a back-end system via communication network 130), Y. Na et al. U.S. Serial No. 16/208,067 Page 4 of 9 
wherein the processor performs the claimed method discussed in the rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over O’Neal in view of Official Notice.
Claims 9 and 20
O’Neal discloses information representing that the second sensor substitutes for the first sensor as a designation assigned to ECM 125b that indicates that it is compatible with ECM 125a, so as to substitute a parameter for ECM 125a (see ¶0057-0059). The designation is communicated via the project manager, defined as subscriber in ¶0042, to the condition monitoring system 140 to ECM 125a via communication network 130, as depicted in Figure 2. A network is known to incorporate common networking layers, e.g., device layer and an application support layer. In this case, the “device layer” is taught by the hardware that receives the designation, i.e. communication transceiver associated with ECM 125a of machine 110a (see ¶0020, with respect to Figure 2), and the “service support and application support layer” is taught by the application that processes the designation to identify the compatible ECM, i.e. process depicted in Figure 3B, as executed by ECM 125a (see ¶0055-0059), such that the designation is reported from a device layer of the first vehicle to a service support and application support layer of the first vehicle
If this claimed feature is not clearly represented in O’Neal, modifying the designation received by ECM 125a, so as to be reported from a device layer to a service support and application support layer of the first vehicle, would be capable of instant and unquestionable demonstration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified information representing that the second sensor substitutes for the first sensor of O’Neal, so as to be reported from a device layer to a service support and application support layer of the first vehicle, in light of Official Notice, with the predictable result of defining the processes of O’Neal using a well-known conceptual networking framework.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661